[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties both of whom reside in the Town of Orange have appeared before the court seeking a dissolution of their marriage and an equitable division of their assets and liabilities.
The parties were married on September 21, 1953 in the State of Virginia.
Both parties have resided in the State of Connecticut for more than one year immediately preceding the date of this complaint.
Their are two children issue of their marriage but both have reached the age of majority.
The marriage has broken down irretrievably therefor the Court enters a decree of dissolution.
Both parties have a very limited income being the recipients of Social Security and they are receiving small pensions from their previous employment. The plaintiff's weekly income totals $171.77, while the defendant's income totals $284.85 per week.
The marital residence which the parties share has no mortgage, it having been paid in full in 1988. A recent appraisal of the property indicates a value of approximately $120,000. In today's depressed market achieving that figure is highly unlikely.
There is a bank account in the amount of $933.00 the proceeds of a tax refund from the mortgage escrow, the disposition of which CT Page 10196 the parties cannot agree upon.
The plaintiff's health has not been good and as a result thereof they have amassed substantial debt resulting therefrom.
This is truly a situation where it will be more costly for the parties to live separately than it was for them to live together. While the court does not profess to have the wisdom of Solomon it will nevertheless strive to achieve an equitable solution to the problem.
The only material asset that they own which is of any appreciable value is the marital residence.
It is hereby ordered that the marital residence be sold and the proceeds therefrom, after all their debts as listed in their respective affidavits are paid, be divided equally between the parties.
As for the payment of alimony, the testimony presented indicates that the plaintiff's monthly income from Social Security and her pension amounts to $768.00 while the monthly income of the defendant from Social Security and his pension amounts to $1315.00. The defendant is hereby ordered to pay as alimony the sum of $175.00 per month.
THE COURT CURRAN, J.